DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ben-Smuel (Pub.No.: US 2011/0154836 A1) discloses a method of uniform RF-Heating within a chamber (FIG. 5A-5C, paragraph and paragraph [0133], “An electromagnetic heating system” and paragraph [0175] “RF heating including means for chamber environment control (e.g. introduction and/or removal of humidity, cooling and/or warming etc.)”) , comprising: 
a. cyclically varying electromagnetic properties of a chamber according to a plurality of configuration, wherein each configuration represents an electromagnetic instance/structure within the chamber (paragraph [0166], “An electromagnetic heater including multiple inputs in which the frequencies of at least one of the inputs changes dynamically during heating such that the frequencies at the inputs vary by 5 MHz or more”; 
b. transmitting an alternating RF signal about a first frequency range between a first frequency and a second frequency from a transmitter into the chamber (paragraph [0052], “the intensity at which the various frequencies are transmitted is set such that the overall distribution of the absorbed power at each frequency will fit a predetermined distribution. For instance, to get a uniform temperature, signals that are absorbed more efficiently will be transmitted at a lower intensity” and paragraph [0054], “Conventional microwave ovens are configured to feed into the oven chamber microwave energy that is essentially of a single frequency. Due to device constraints the energy is fed at different frequencies in a small range, normally between 2.4 and 2.5 MHz”) ; 
c. measuring electromagnetic power at a random receiver location in the chamber for each of the plurality of configurations and at a predetermined resolution of frequency (paragraph [0047], “the shielded region is the inside a hollow absorbing body, which absorbs microwave of the frequency that is used for heating the body”)   d. applying a statistical test to the generated statistical distribution based on a predetermined statistical function;
David A. Hill ("PLANE WAVE INTEGRAL REPRESENTATION FOR FIELDS IN REVERBERATION CHAMBERS," 1998, EEE Trans. Electromagn. Compat., vol. 40, no. 3, from IDS) discloses d. applying a statistical test to the generated statistical distribution based on a predetermined statistical function , (pp. 209-217, abstract and IV. Probability density functions); 
The prior art fails to teach or reasonably suggest a  method of uniform RF-Heating within a chamber comprising “dc. generating a statistical distribution vs. frequency; e. determining an acceptance ratio by comparing the generated statistical distribution to the predetermined statistical function as a function of frequency; f. identifying a lowest usable frequency (LUF) representing a frequency at which the acceptance ratio is higher than a first threshold, the LUF establishes a second frequency range between the LUF and the second frequency; g. moving the transmitter and receiver antenna with respect to one another and repeating steps a-c, thereby determining a standard deviation of the average received power as a function of frequency; h. choosing a third frequency range associated with a standard deviation lower than a second threshold; and i. choosing an operational frequency in the third frequency range which provides maximum heating depending on the material being heated”, in combination with the other limitations of the claim.

Dependent claims 2-10 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831